AUSTIN


*c.           MANN
 -.elu




               Belton,          Tcxtl0

                Dear     Sir:




         .,



                         Your letter of                     l6k lng
                                                                 wh e th e r
               it ia lawful to rem0ve a
               County Clerk, efter tmmb
               .bate, 16 received.




                                                   the County or Ri6-




                                                   yours very truly